oo fo NIN DBD On Se WCW Ne

NO wo hv NY WN NN NY WH NO KF FF FF FF FS YS Pr Ort Eh le
Co nD TN AN BW NY KH OD Oe HT HN FF WD NY YF &

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 1 of 44

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NA’EEM BETZ, VERIFIED COMPLAINT FOR
4244 HILDRETH ST. SE DAMAGES, STATUTORY, PUNITIVE,
WASHINGTON, D.C. 20019-9998 pO TUAL, KEES ANDES
oo COSTS, AND OTHER RELATED
PLAINTIFF / PRO SE RELIEF
JURY TRIAL DEMANDED
v. 12 JURORS
PRESS GANEY ASSOCIATES,LLC. Case: 1:20-cv-02483 JURY DEMAND
404 COLUMBIA PLACE Assigned To : Kollar-Kotelly, Colleen
SOUTH BEND, INDIANA, 46601 Assign. Date : 8/31/2020

Description: Pro Se Gen. Civ. (F-DECK)
DEFENDANTS / RESPONDANTS

 

 

 

 

COMES NOW, the Plaintiff(s) Na’eem Betz complaining of the Defendant(s) and as follows;

1 VERIFIED COMPLAINT
NATURE OF ACTION

1. Plaintiff(s), Na’eem Betz, individually, hereby sues Defendant(s) Press Ganey Associates
LLC., et al., d/b/a/ (“Press Ganey”) for new violations of the Telephone Consumer Protection Act

(“TCPA”) 47 U.S.C. § 227 et seq.

ORIGINAL VERIFIED COMPLAINT
~1~

 

 
Oo eo NIN DB A SF WD YY

NO NO NYO NO YN WN NH NHN NHN &H FH FF fF SK SF BP Fl hl
CoC NY DN UT BP W NY KY OD DO FB nAN DH A Ff WD NY KF O&O

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 2 of 44

Il. PRELIMINARY STATEMENT

2. This is an action for damages and injunctive relief brought by Plaintiff(s) Na’eem Betz against
Defendant(s) Press Ganey Associates LLC., et al., d/b/a/ (“Press Ganey”) for violations of the
Telephone Consumer Protection Act (TCPA) 47 USC § 227(c)(5).

3. Upon belief and information, Plaintiff(s) contends that many of these practices are widespread
for the Defendant(s). Plaintiff(s) Na’eem Betz intends to propound discovery to Defendant(s)
Press Ganey Associates LLC., et al., d/b/a/ (“Press Ganey”’) identifying all telephone numbers
used / number of times called in placing or making telephone calls to consumers like Plaintiff
Na’eem Betz cellular telephone in direct violation of (TCPA) 47 USC § 227(c)(5), (FTC) National
Do Not Call Registry.

4. Plaintiff(s) contends that the Defendant(s) have violated such laws by repeatedly harassing
Plaintiff(s) by calling his wireless telephone number ending in 8063 which is registered on the
(FTC) National Do Not Call Registry since April 22, 2012. Anyone whose numbers are registered
on the DNC list that has received two telemarketing calls within a twelve-month period can sue for
all calls including the first. It does not matter if calls are live, pre-recorded or robo calls. The DNC
provision is a powerful section of the TCPA because it prohibits calls to both cell phone and
residential lines, which are registered on the federal or company specific do-not call lists. It is not
necessary to prove the telemarketer used an ATDS or used artificial or pre-recorded voice
messages. Live calls to numbers registered on the DNC are prohibited.

Il. JURISDICTION AND VENUE
5. Jurisdiction of this Court arises under Telephone Consumer Protection Act, (““TCPA”)

47 U.S.C. §227(3)(C) et seq. Federal Question Jurisdiction 28 U.S.C. § 1331. Supplemental

ORIGINAL VERIFIED COMPLAINT
a =

 
Oo foe SN DBD nH FSF WY NO

Oo wo bv YN NHN HN NY NO KN KF FF HF KF KF PF Ore RrErllUhU eh le
CoN DN A BP WHO NY KF COD DO ON DH HD FF WYO NY S| OS

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 3 of 44

jurisdiction exists for the state law claims pursuant to 28 U.S.C. §1367. See Mims v. Arrow Fin.
Servs., LLC, 132 S. Ct. 740, 745 (2012).

6. Venue is proper pursuant to 28 U.S.C. §1391(b)(2). (b) Venue in General. —A civil action
may be brought in— (2) a judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred, or a substantial part of property that is the subject of the action is
situated.

IV. PARTIES

7. Plaintiff(s), Na’eem Betz, is a natural person and is a resident of Washington, D.C. or
Washington, District of Columbia which is the Federal District Capital of the United States of
America.

8. Upon information and belief Defendant(s) Press Ganey Associates LLC., et al., d/b/a/ (“Press
Ganey”) located at: 404 Columbia Place South Bend, Indiana, 46601. Upon information and belief
Defendant(s) Press Ganey Associates LLC., et al., d/b/a/ (“Press Ganey’’) Press Ganey’s services
offer its customers and integrated solution to collect and analyze patient, workforce member, and
customer feedback. As part of our services, our customers (typically either your health care
provider, employer, or other company that is Press Ganey’s direct customer) may share your
information with us for Press Ganey to contact you about your experiences. When we are
collecting information from you on behalf of our customers, we will only collect, use, and
otherwise process your personal information as directed by our customers. Accordingly, this
Privacy Policy does not apply to the extent we process Personal Data in the role of a data

processor on behalf of our customers.

ORIGINAL VERIFIED COMPLAINT
B=

 
oOo wma NY BD A FF WCW NY

NY wo Ww NH NH WN NY NN NO KF FF FF Ff KF FS KF KF KE Se
co 6UmDLlUNCClCO OC DB UWB ON er llc lO ia eo STOOD i DSO lH Cl

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 4 of 44

9. Upon information and belief Defendant(s) Press Ganey Associates LLC., et al., d/b/a/ (“Press
Ganey”) To this end, if you have received a survey from Press Ganey on behalf of your health care
provider, employer, or other company that is Press Ganey’s direct customer, this Privacy Policy
does not apply to your information. For detailed privacy information related to when we process
your information on behalf of a Press Ganey customer, or if you need to access or delete any
personal data we may have collected from you as permitted by applicable law, please reach out to
the respective customer directly. If you are unsure what customer directed us to collect
information on their behalf from you, please consult the survey invitation you received that
directed you to our services. We are not responsible for the privacy or data security practices of
our customers, which may differ from those set forth in this Privacy Policy. For more information,

please also see Section 4 below.

10. Upon information and belief Defendant(s) Press Ganey Associates LLC., et al., d/b/a/
(“Press Ganey”) We may use the information we have collected from you to enable us to display
advertisements to our advertisers’ target audiences. Even though we do not disclose your Personal
Data for these purposes without your consent, if you click on or otherwise interact with an
advertisement, the advertiser may assume that you meet its target criteria. Sharing with Third
Parties. We do not share, sell, or otherwise disclose your Personal Data for purposes other than
those outlined in this Privacy Policy. However, we may disclose aggregated information about our
users, and information that does not identify any individual, without restriction. We may disclose

Personal Data that we collect or you provide as described in this privacy policy:

. to contractors, service providers, and other third parties we use to support our business.

These entities provide IT, marketing, and infrastructure support services;

ORIGINAL VERIFIED COMPLAINT
~4~

 
Oo © ANY HD A SF WO NO

NY wpO NHN WH ND HW KN NY NY KF FF FF KF KF FF KF SF SE
ao NT KN OH Uh SellUlUMNGA UN OCCU lUOlmlCUCOO ODO MGSO DN Dea ll HR CO

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 5 of 44

° to a buyer or other successor in the event of a merger, divestiture, restructuring,
reorganization, dissolution, or other sale or transfer of some or all of Press Ganey’s assets,
whether as a going concern or as part of bankruptcy, liquidation, or similar proceeding, in which

Personal Data held by Press Ganey about our Site’s users is among the assets transferred;

° to fulfill the purpose for which you provide it;
° for any other purpose disclosed by us when you provide the information; and
° with your consent.

We may also disclose your Personal Data: to comply with any court order, law, or legal process,
including to respond to any government or regulatory request; to enforce or apply our terms of use

and other agreements, including for billing and collection purposes; and

if we believe disclosure is necessary or appropriate to protect the rights, property, or safety of

Press Ganey, our customers, or others.

11. Upon information and belief Defendant(s) Press Ganey Associates LLC., et al., d/b/a/ (“Press
Ganey”) Access To Your Information And Choices; You can review and change your Personal
Data by notifying us through the contact information below, or through the live chat feature of our
Site, of any changes or errors in any Personal Data we have about you to ensure that it is complete,
accurate, and as current as possible or to delete your account. We cannot delete your personal
information except by also deleting your account with us. We may also not be able to
accommodate your request if we believe it would violate any law or legal requirement or cause the

information to be incorrect.

ORIGINAL VERIFIED COMPLAINT
~5~

 
oO wo YQ DBD A FSF WW NH

NO NO NY NO NH NY WV DN KN F&F F&F FF Ff FF PF PF Eh Eh lS
oOo DT KN AN Fe WH NY KH CO Owe TN HN OH Se WD YP KF

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 6 of 44

In addition, we strive to provide you with choices regarding the Personal Data you provide to us.
We have created mechanisms to provide you with control over your Personal Data:

¢ Promotional Offers. If you do not wish to have your email address used by Press Ganey to
promote our own products and services, you can opt-out at any time by clicking the
unsubscribe link at the bottom of any email or other marketing communications you
receive from us or by contacting us using the contact information below.

e Tracking Technologies and Advertising. We also may use automated data collection
technologies to collect information about your online activities over time. Some web
browsers permit you to broadcast a signal to websites and online services indicating a
preference that they “do not track” your online activities. At this time, we do not honor
such signals and we do not modify what information we collect or how we use that
information based upon whether such a signal is broadcast or received by us. However,
you can set your browser to refuse all or some browser cookies, or to alert you when
cookies are being sent. If you disable or refuse cookies, please note that some parts of this
site may then be inaccessible or not function properly.

As described above, we may also process Personal Data submitted by or for a customer to our
cloud products and services. To this end, if not stated otherwise in this Privacy Policy or in a
separate disclosure, we process such Personal Data in the role of a mere processor on behalf of a
customer (and/or its affiliates) who is the responsible controller of the Personal Data concemed.
We are not responsible for and have no control over the privacy and data security practices of our

customers, which may differ from those set forth in this Privacy Policy. If your data has been

submitted to us by or on behalf a Press Ganey customer and you wish to exercise any rights you

ORIGINAL VERIFIED COMPLAINT
~6~

 
_ WwW WN

Oo Oo YN DW Nr

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 7 of 44

may have under applicable data protection laws, please inquire with the applicable customer
directly. Because we may only access a customer’s data upon instruction from that customer, if
you wish to make your request directly to us, please provide to us the name of the Press Ganey
customer who submitted your data to us. We will refer your request to that customer, and will
support them as needed in responding to your request within a reasonable timeframe.
We do not control the collection and use of your information collected by third parties described
above in Section 3. When possible, these organizations are under contractual obligations to use
this data only for providing the services to us and to maintain this information strictly confidential.
These third parties may, however, aggregate the information they collect with information from
their other customers for their own purposes.
V. LEGAL BASIS FOR THE CLAIMS

12. The Federal Communications Commission plays a crucial role in helping consumers stop
unwanted calls and text messages. Under the Telephone Consumer Protection Act, the FCC
provides clarity on the law, sets rules, takes enforcement actions, and provides resources for
consumers.

Federal
( Communications
Commission

Consumers can take back their permission to be called or texted in any reasonable way
A calling company cannot require someone to fill out a form and mail it in as the only
way to revoke consent.

ORIGINAL VERIFIED COMPLAINT
re FS

 
Oo Oo ST DB A Se WD YN

NO N WN NO NY NH NV NV KN F&F Ff FF FS KF YS OFS Oh PS hl ES hl
cocmUhM]LUCUNCCOA iO ee LN Sere lc lO i i SOND Sea ee BIOL ClO

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 8 of 44

“See Attached Exhibit C — (FCC) Federal Communications Commission - Consumer Help
Resources Know your Rights: The Rules on Robocalls and Robotexts.”

Congress enacted the TCPA in 1991 to address certain practices thought to be an invasion of
consumer privacy and a risk to public safety. The TCPA and the Federal Communications
Commission’s (“FCC”) implemented rules to prohibit: (1) making telemarketing calls using an
artificial or prerecorded voice to residential telephones without prior express consent; and (2)
making any non-emergency call using an automatic telephone dialing system (“ATDS”) or an
artificial or prerecorded voice to a wireless telephone number without prior express consent.

13. If the call includes or introduces an advertisement, or constitutes telemarketing, consent must
be in writing. Calls that include non-marketing messages require consent, but not written consent.
The TCPA grants consumers a private right of action, with a provision for ($500) or the actual
monetary loss in damages for each violation, whichever is greater, and treble damages ($1500) for
each willful or knowing violation, as well as injunctive relief.

14. Since the TCPA’s passage in 1991, the FCC has taken multiple actions implementing and
interpreting the TCPA and has issued numerous Declaratory Rulings clarifying specific aspects of
the TCPA. The most recent, FCC Omnibus Order of July 10, 2015, (the “Order”) provided further
protection to consumers by, among other things, clarifying that ATDS is nearly any dialing
system, confirming liability attaches to calls made to the wrong number or reassigned number, and
clarifying consumers may revoke consent through reasonable methods.

15. In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,

FCC 15-72, 30 F.C.C.R. 7961, (July 10, 2015), available at https://www.fee.gov/document/tepa-

 

omnibus-declaratory-ruling-and-order. The Order defines an “‘auto-dialer” as equipment/software

ORIGINAL VERIFIED COMPLAINT
~~

 
Oo wa ry Dn A —&_ WY NY

NY wo ww NHN NH NH NY NY NO KF KF KF PF FF FC KF KF ES eS
co UN ONC DB elCUWLGa ee tT Geer ll lc Ol] ll NAS DN i Oa ee NG Dll HR lO

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 9 of 44

that has the future capacity to dial randomly or sequentially. “In other words, the capacity of an
auto dialer is not limited to its current configuration but also includes its potential functionalities.”
The Order clarifies the meaning of “capacity” and that “any call” made using the device with the
capacity to serve as an ATDS requires consent under the TCPA, even if the caller is not
“actually...using those functionalities to place calls” at the time.

Prior express written consent means “‘an agreement, in writing, bearing the signature of the person
called that clearly authorizes the seller to deliver or cause to be delivered to the person called
advertisements or telemarketing messages using an automatic telephone dialing system or an
artificial or prerecorded voice, and the telephone number to which the signatory authorizes such
advertisements or telemarketing messages to be delivered. 47 C.F.R. § 64.1200(£)(8).

16. The Order also states that calls placed to the wrong number or a reassigned number are made
with knowledge of the error after the first call; and consumers may revoke consent through any
reasonable method, including orally: “[w]e clarify, however, that callers who make calls without
knowledge of reassignment and with a reasonable basis to believe that they have valid consent to
make the call should be able to initiate one call after reassignment as an additional opportunity to
gain actual or constructive knowledge of the reassignment and cease future calls to the new
subscriber. If this one additional call does not yield actual knowledge of reassignment, we deem

939 66

the caller to have constructive knowledge of such;” “[c]onsumers generally may revoke, for
example, by way of a consumer-initiated call, directly in response to a call initiated or made by a
caller, or at an in-store bill payment location, among other possibilities.”

17. Furthermore, the TCPA established the National Do-Not-Call List and also mandates all

businesses that place calls for marketing purposes maintain an “internal” do-not-call list

(“IDNC”). See 47 C.F.R. § 64.1200(d). The IDNC is “a list of persons who request not to receive

ORIGINAL VERIFIED COMPLAINT
~9~

 
Oo Oo ND A FP WY NY Ke

NO wo WN NH HN WN KN KN HO Se KR KR PF KF PF OF Ft ES
co Uh TLUONlCUCUO PUG eNO re llc DONO i SOC i Oa Dl Kl

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 10 of 44

telemarketing calls made by or on behalf of that [seller].” Id. The TCPA prohibits a company from
calling individuals on its IDNC list or on the IDNC list of a seller on whose behalf the
telemarketer calls, even if those individuals’ phone numbers are not on the National Do-Not-Call
Registry. Id. At § 64.1200(d)(3),(6). Any company or someone on the company’s behalf, who
calls a member of the company IDNC is liable to that person under the TCPA. The called party is
then entitled to bring a private action under the TCPA for monetary and injunctive relief.

18. Finally, in 2008, the FCC held that “a creditor on whose behalf an autodialed or prerecorded
message call is made to a wireless number bears the responsibility for any violation of the
Commission’s rules.” In re Rules and Regulations Implementing the Telephone Consumer
Protection Act, Declaratory Ruling on Motion by ACA International for Reconsideration, 23
FCCR cd. 559, 565, 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL
7062748 (Dec. 31, 2012). Accordingly, the entity can be liable under the TCPA for a call made on
its behalf, even if the entity did not directly place the call. Under those circumstances, the entity is
deemed to have initiated the call through the person or entity. In interpreting the TCPA, it should
be borne in mind that "[t]he TCPA is a remedial statute that was passed to protect consumers from
unwanted automated telephone calls." Gager v. Dell Fin. Servs... LLC. 727 F.3d 265, 271 (3d Cir.
2013),citing S. Rep. 102-178, at 5 (1991), reprinted in 1991 U.S.C.C.A.N. 1968, 1972. The TCPA

provides a private right of action for injunctive relief and damages. Id. § 227(b)(3). A text message

663. 667 (2016).
VI. FACTUAL ALLEGATIONS
19. On the date of July 10", July 20%, 2020. Defendant(s) Press Ganey Associates LLC., et al.,

d/b/a/ (“Press Ganey”) violated the TCPA by calling Plaintiff(s) Na’eem Betz cell phone 202-

ORIGINAL VERIFIED COMPLAINT
~10~

 
oOo Oo SI DH nH FF WD NH eK

Oo wo NO NY NH NH NHN NY NYO FF | S&S BS HFS YF KF FES he
ao nN OO Ue SF WH NU S| lUCUOCOlUCUCOlOClCOWOWUMUGNSN CUNO DBO es DL lL CO

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 11 of 44

XXX-8063, “numerous” times from the telephone number (574) 309-9553. Defendant(s) Press
Ganey Associates LLC., et al., d/b/a/ (“Press Ganey”) has demonstrated willful or knowing
noncompliance with 47 USC § 227(c)(5) by calling Plaintiff(s) Na'eem Betz wireless telephone
number 202-XXX-8063 “numerous” times which is registered on the National Do Not Call
Registry (DNC) since April 22, 2012. Plaintiff(s) number, which is assigned to a cellular
telephone service and is charged for monthly telephone usage and other communication services.
These calls caused emotional damage, extra electricity usage, extra battery usage and were a direct
invasion of privacy to Plaintiff(s) Na’eem Betz. The Defendant(s) actions caused lost time,
aggravation, and continued distress. Plaintiff(s) discovered after calling (574) 309-9553 and
listening to the recorded message by (“Press Ganey’’) stating the calls are related to health care
surveys. Plaintiff never authorized any medical surveys for promotional offers or tracking
technologies, advertising calls to Plaintiff cell phone without his verbal or express written consent.
Press Ganey Associates LLC., et al., d/b/a/ (“Press Ganey”) never was given verbal, text, email or
express written consent for any surveys whether medical or other advertisements or promotional
offers. Plaintiff demands strict proof to the contrary of these false and deceptive statements
regarding an alleged inquiry for services. Again, Press Ganey Associates LLC., et al., d/b/a/
(“Press Ganey”) never scrubbed again Plaintiff(s) wireless telephone against the National Do-Not-
Call List or Registry after placing new unwanted cellular telephone calls.

A text message to a cell phone is a "call" for purposes of the TCPA. Campbell-Ewald Co. v_

Gomez. 136 S. Ct. 663. 667 (2016).

 

20. Plaintiff Na’eem Betz is the regular carrier and private user of the cellular telephone
assigned the number ending in 8063. These calls caused emotional damage, extra electricity usage,

extra battery usage and were a direct invasion of privacy to Plaintiff(s) Na’eem Betz by making

ORIGINAL VERIFIED COMPLAINT
~l1~

 
Oo Oo SS DN UW F&F WCW NY

NM NO NYY NH NY WH NY NO NO KH S| wR FF KF FS FSF EF ES lh
oOo ND KN UN BP HO OUNlUh S| lCUCcOCOUlUlUlUCUNCOlUDWOWDMULUMUN CUNO DOW Slr lO

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 12 of 44

the telephone calls at issue in this Original Verified Complaint, Defendant(s) caused consumer
Plaintiff(s) Na’eem Betz actual harm, including the aggravation, nuisance, and invasion of privacy
that directly accompanies the receipt of unsolicited and harassing cellular telephone calls.
Defendant(s) calls constituted calls that were not for emergency purposes as defined by 47 U.S.C.
§ 227(b)(1(A)(i). Plaintiff(s) Na’eem Betz did not provide Defendant(s) with prior express written
consent or prior express consent to place calls to his cellular telephone.

“See Attached Exhibit A - The email confirmation sent from the (FTC) Federal Trade

Commission Verify@donotcall.gov to Plaintiff(s) Na’eem Betz confirming cellular telephone
registry on the (FTC)(FCC)) National Do Not Call Registry on a number ending in 8063 on

April 22, 2012.” “See Attached Exhibit B - Screenshots of Cellular Telephone Call Records from
Defendant(s) Press Ganey Associates LLC., et al., d/b/a’ (“Press Ganey”) “See Attached Exhibit
C - (FCC) Federal Communications Commission - Consumer Help Resources Know your Rights:
The Rules on Robocalls and Roboiexts”’.

21. Upon information and belief the Defendant(s) never scrubbed Plaintiff(s) wireless telephone
against the TCPA established National Do-Not-Call List which also mandates all businesses that
place calls for marketing purposes maintain an “internal” do-not-call list “IDNC”). See 47 C.F.R.
§ 64.1200(d). The IDNC is “a list of persons who request not to receive telemarketing calls made
by or on behalf of that [seller].” Id. The TCPA prohibits a company from calling individuals on its
IDNC list or on the IDNC list of a seller on whose behalf the telemarketer calls, even if those
individuals’ phone numbers are not on the National Do-Not-Call Registry. Id.

At §64.1200(d)(3)(6). The called party is then entitled to bring a private action under the TCPA

for monetary and injunctive relief.

ORIGINAL VERIFIED COMPLAINT
~12~

 
oO es st Dn A FS WY NY &

NY NO PO NH NHN NH NY NO NO FF KF KF YF FF FF SEF RPS
Oo ND BO UN Bh WO NY KH CO YO BAI BD A F&F WwW VY KF OC

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 13 of 44

22. Upon and information and belief the Defendant(s) willfully and knowingly called Plaintiff(s)
wireless phone “numerous” times from telephone numbers (574) 309-9553 while never leaving
voicemail messages identifying the true nature of these illegal telephone calls.

23. Telemarketing Calls to “Do-Not-Call”...“DNC” Numbers Prohibited - 47 USC 227(c)(5).
This section only applies to telephone solicitation calls. Anyone whose numbers are registered on
the DNC list that has received two telemarketing calls within a twelve-month period can sue for all
calls including the first. It does not matter if calls are live, pre-recorded or robo calls.

24. The DNC provision is a powerful section of the TCPA because it prohibits calls to both cell
phone and residential lines, which are registered on the federal or company specific do-not call
lists. It is not necessary to prove the telemarketer used an ATDS or used artificial or pre-recorded
voice messages. Live calls to numbers registered on the DNC are prohibited.

The best part about DNC violations from the consumer perspective is that the Sixth Circuit Court
of Appeals has held that damages under this section may be stacked on top of the TCPA 227(b)
section covering “calls to cell phones.” This means that the consumer can get up to $3000.00 per
call for violations of the cell phone prohibitions and the DNC provisions. Charvat v NMP, LLC,
656 F. 3d 440 (6th Cir. 2011).

25. TCPA Damages: According to the TCPA, as codified in 47 U.S.C. § 227, an individual or
entity has a private right of action to bring an action based on a violation of a subsection of the
Act. (47 U.S.C. § 227(b)(3) (calls to a cell phone / wireless telephone). An individual or entity
may bring an action to enjoin such violations, for monetary loss for such violations, for $500.00
for each such violation, whichever is greater, or for both injunction and damages. If the court finds

that the defendant willfully or knowingly violated the regulations under the TCPA, the court may,

ORIGINAL VERIFIED COMPLAINT
~13~

 
oOo eo SN DB A FSF WHO LO

bo wo YN NY HN NY NY HN NO KH FF HF FF Fe SF Ee Ee SE
ao oN ON OKlUelLUlUMLGUCULN Ose ll lc COUlmlCUCO ODO NSD eR eae LN Dl Rl

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 14 of 44

in its discretion, increase the amount of the award to an amount equal to not more than 3 times the
amount of the statutory compensatory damages above.

26. The body of case law addressing the available damages for a Plaintiff(s) suing under a TCPA
private right of action reflects the general rule that where the court finds that the defendant caller
has violated a subsection of the Act, it will at least award to the Plaintiff $500 per violation as
required by the Act.

27. Furthermore, when the facts of the specific case rise to the level of showing a knowing or
willful violation of the Act, the court will, in its discretion and within its jurisdiction, also award
exemplary or treble damages that may be as much as three times the damages award. In
determining willfulness, the court looks at whether the defendant’s actions show its knowledge of
the facts that constitute the offense (knowing); at the prior interactions between the Plaintiff(s) and
the Defendant; and at whether the defendant attempted to stall, evade or avoid its obligations
under the TCPA.

28.Willful and Knowing: Treble Damages One of the best arguments for trebling damages is the
standard set forth in 47 U.S.C. § 312 F, Administrative sanctions, which is part of the same section
of the United States Code that the TCPA falls under.

(f) “Willful” and “repeated” defined

For purposes of this section:

(1) The term “willful”, when used with reference to the commission or omission of any act, means
the conscious and deliberate commission or omission of such act, irrespective of any intent to
violate any provision of this chapter or any rule or regulation of the Commission authorized by

this chapter or by a treaty ratified by the United States.

ORIGINAL VERIFIED COMPLAINT
~14~

 
o Oo SN DR A SF WO NH

NO wo NbN NO WH KH NN YN NHN HF FS HF FF FP OF OO ESE ESE
Co nN KN AN Se WO NY KY CO CO OD DO AW SP WY NYY KS CO

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 15 of 44

(2) The term “repeated”, when used with reference to the commission or omission of any act,
means the commission or omission of such act more than once or, if such commission or omission
is continuous, for more than one day.

29. Courts may treble the damages award if the court finds that Defendant's violations were
committed "willfully or knowingly.” 47 U.S.C. § 227(b)(3). Although neither the TCPA nor the
FCC regulations define the terms "willfully or knowingly", courts have generally interpreted
willfulness to imply only that an action was intentional. Smith v. Wade, 461 U.S. 30, 41 n.8
(1983). While the TCPA does not define willful, the Communications Act of 1943, of which the
TCPA is a part, defines willful as "the conscious or deliberate commission or omission of such act,
irrespective of any intent to violate any provision, rule or regulation." In Dubsky v. Advanced
Cellular Communications, Inc., No. 2008 cv 00652, 2004 WL 503757, at * 2 (Ohio Com. Pl. Feb.
24, 2004), the court found that in the context of the TCPA, the term acting “willfully” means that
"the defendant acted voluntarily, and under its own free will, regardless of whether the defendant
knew that it was acting in violation of the statute.” 47 U.S.C.§ 227(b)(3).

30. The TCPA defines an ATDS as "equipment which has the capacity — (A) to store or
produce telephone numbers to be called, using a random or sequential number generator; and (B)
to dial such numbers." 47 U.S.C. § 227(a)(1). In a 2015 order, the FCC held that the "TCPA's use
of ‘capacity’ does not exempt equipment that lacks the ‘present ability' to dial randomly or
sequentially,” and that "the capacity of an autodialer . . . also includes its potential functionalities."
See In the Matter of Rules & Regulations Implementing the Telephone Consumer Protection Act
of 1991, 30 F.C.C. Red. 7961, 7974 (July 10, 2015) ("2015 Order").

31. The list of the several “INCOMING” Cellular Telephone Calls placed by the Defendant(s)

Press Ganey Associates LLC., et al., d/b/a/ (“Press Ganey”’) .

ORIGINAL VERIFIED COMPLAINT
~15~

 
oO Oo IN NHN OH F&F WY NO

NO NYO NH YP NH NY NY VN NO fF KR KF FSF | KF KP SF ES le
eo YN NHN OH FSF Ww NY K& CO Oo Fe A HD NH FSF Ww NY KF C&

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 16 of 44

1. Call and Voice Message on Tuesday 07/10/2020 10:29AM from 1-574-309-9553
2. Call and Voice Message on Friday 07/20/2020 9:43AM from 1-574-309-9553

Calling a consumer who has asked not to be called potentially exposes a seller and telemarketer
to a civil penalty of $16,000 ($40,000 beginning 08/01/16) per violation. Violators will be subject
to civil penalties of up to $16,000 ($40,000 beginning 08/01/16) per violation, as well as

injunctive remedies.

VIL. COUNT I
THE TELEPHONE CONSUMER PROTECTION ACT
VIOLATIONS OF 47 U.S.C.§227(c)(5)
FOR CALLS PLACED TO NUMBERS LISTED ON THE DO NOT CALL REGISTRY

32. Plaintiff(s) alleges and incorporates the information in paragraphs 1 through 43.

33. Defendant(s) has demonstrated willful or knowing non-compliance with 47 USC § 227(c)(5)
by calling Plaintiff(s) Na’eem Betz wireless telephone number 202-XXX-8063 that has been
placed on the National Do Not Call Registry (DNC) since April 22, 2012, Plaintiff(s) number,
which is assigned to a cellular telephone service. Plaintiff(s) Na’eem Betz has never consented
verbally or in writing to receive telephone calls from the Defendant(s) Press Ganey Associates
LLC., et al., d/b/a/ (“Press Ganey’’”) . The DNC provision is a powerful section of the TCPA
because it prohibits calls to both cell phone and residential lines, which are registered on the
Federal or company specific Do-Not Call lists. It is not necessary to prove the telemarketer used
an ATDS or used artificial or pre-recorded voice messages. Live calls to numbers registered on the
DNC are prohibited.

34. ‘See Attached Exhibit A - The email confirmation sent from the (FTC) Federal Trade

Commission Verify@donotcall. gov to Plaintiff(s) Na’eem Betz confirming cellular telephone

registry on the (FTC)(FCC) National Do Not Call Registry on a number ending in 8063 on

ORIGINAL VERIFIED COMPLAINT
~16~

 
Oo fo ST DH A FSF W NO

NO wo NO HN HN NHN NN ND NHN KK KK FP BF FF FSF PF PF El
oOo tn KN OA SF HOUNUlUlUmrElUOUlUlUlUCUCOOCMDWOOUNS CDH i SO ll CU

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 17 of 44

April 22, 2012." “See Attached Exhibit B - Screenshots of Cellular Telephone Call Records from
Defendant(s) Press Ganey Associates LLC., et al., d/b/a’ (“Press Ganey”) “See Attached Exhibit
C — (FCC) Federal Communications Commission - Consumer Help Resources Know your Rights:
The Rules on Robocalls and Robotexts.”

Consent or permission must be evidenced by a registrant’s signed, written agreement to be
contacted by the telemarketer. Id. § 64.1200(c)(2)(ii). The written agreement must also include the
telephone number to which the calls may be placed. Id.

35. A person whose number is on the Registry and has received more than one telephone
solicitation within any twelve-month period by or on behalf of the same entity in violation of the
TCPA can sue the violator and seek the same statutory damages available under § 227(b) — the
greater of actual damages or $500, a figure that may be trebled for willful or knowing violations.
47 U.S.C. § 227(c)(5).

36. Each Defendant(s) violated 47 U.S.C. § 227(c) by sending, either directly or through the
actions of others, telephone solicitation calls to telephone numbers listed on the National Do Not
Call Registry. The TCPA imposes liability on entities that do not directly place illegal calls. It has
long been the law that a seller of goods or services can be liable for TCPA violations even if the
seller does not directly place or initiate the calls. As explained by the FCC, the TCPA and its
regulations “generally establish that the party on whose behalf a solicitation is made bears ultimate
responsibility for any violations.”

37. See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,
Mem. and Order, 10 FCC Red. 12391, 12397 4 13 (1995). The FCC reiterated this principle in

2005 when it stated that “a company on whose behalf a telephone solicitation is made bears the

ORIGINAL VERIFIED COMPLAINT
~17~

 
Oo SF SN DB AH SF WD NH

wo NO WO NY HN NY NY WN NO FS FF KF PF RF SS S| Sl le
oN NN AN SP WHO NY S=|§ CO OBO Fe HA HH SP WD NY FF S&S

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 18 of 44

responsibility for any violation of our telemarketing rules, and calls placed by a third party in the
name of that company are treated as if the company itself placed the call.”

38. See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991;
Request of State Farm Mutual Automobile Insurance Company for Clarification and Declaratory
Ruling, Declaratory Ruling, 20 FCC Red. 13664, 13667 4 7 (2005). The FCC reaffirmed this in
2013, when it held (a) with respect to violations of § 227(b), a seller may be liable under
principles of apparent authority, actual authority, and ratification for telemarketing violations
placed by third parties, and (b) with respect to violations of § 227(c), a seller may be liable under
those same principles, and, under the express terms of the statute, for calls placed “on behalf of”
the seller. In re Joint Pet. Filed by Dish Network, 28 FCCR 6574 (2013).

39. Violation of § 227(c) for calls placed to numbers listed on the FCC - National Do Not Call
Registry, each Defendant(s) violated 47 U.S.C. § 227(c) by sending, either directly or through the
actions of others, telephone solicitation calls to telephone numbers listed on the (FTC) FCC -
National Do Not Call Registry.

40. Defendant(s) has committed “numerous” separate violations of 47 USC § 227(c) and
Plaintiffis) is entitled to damages of $500 per violation pursuant to 47 U.S.C. § 227(b) — the
greater of actual damages or $500, a figure that may be trebled for willful or knowing violations
up to $1500 47 U.S.C. § 227(c)(5). The acts and practices alleged in Paragraphs 1-43 constitute
violations of section 47 U.S.C. § 227(c)(5).

41. The frequency of this unauthorized cellular telephone calls have facial plausibility that
Plaintiff(s) Na’eem Betz has plead as factual content that will allow the court to draw the

reasonable inference that the Defendant(s) Press Ganey Associates LLC., et al., d/b/a/ (“Press

ORIGINAL VERIFIED COMPLAINT
~18 ~

 
Oo Oo A BDH A FSF WHY WH

NO NO WN NH NH NH WN NN N F&F FF FF fF KF YF FSF KF FE eS
ao ND KN AN BR WHO Nh S| lUCcCOUlUlUCUNCOlUOWDUMUMUN UNDO DSO Nl CO

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 19 of 44

Ganey”) is liable for their unlawful conduct and behavior. Assuming the truth of Plaintiff(s)
factual allegations, the Court will find all claims to be facially plausible.
IV. PRAYER FOR RELIEF

42. WHEREFORE, Plaintiff Na’eem Betz demands judgment for monetary damages against
the Defendant(s) Press Ganey Associates LLC., et al., d/b/a/ (“Press Ganey”) eleven thousand
dollars for actual or statutory damages, punitive damages, attorney's fees and costs and further
relief as the Court deems just and proper.
X. DEMAND FOR JURY TRIAL

43. Plaintiff(s) hereby demands a trial by jury of all issues so triable as a matter of law.

Respectfully submitted this 28" day of August 2020.

XI. VERIFICATION OF COMPLAINT AND CERTIFICATION
(DISRTICT OF COLUMBIA)

Plaintiff(s), Na’eem Betz, states as follows:

I am the Plaintiff(s) in this Federal Civil proceeding.

I believe that this Original Verified Complaint is well grounded in fact and warranted by
existing law or by a good faith argument for the extension, modification or reversal of existing
law. I believe that this Original Verified Complaint is not interposed for any improper purpose,
such as to harass any Defendant(s) cause unnecessary delay to any Defendant(s), or create a
needless increase in the cost of litigation to any Defendant(s), named in the Original Verified
Complaint. I have filed this Original Verified Complaint in good faith and solely for the purposes

set forth in it. Each and every exhibit I have provided which has been attached to this Original

ORIGINAL VERIFIED COMPLAINT
~19~

 
Oo Oo NY WN AW FP WY NH

Ny bNHO WN NH NY WN NY ND NO KF KF KF FF FY YF FSF KE KE
co oN OO MN BBWS NYY SF COO ODO TWH NHN HR AH SP HD NY KS OS

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 20 of 44

Verified Complaint is a true and correct copy of the original.

Except for clearly indicated redactions made by my Plaintiff(s) Na’eem Betz where appropriate,
I have not altered, changed, modified or fabricated these exhibits.

Pursuant to 28 U.S.C. § 1746(2), Na’eem Betz, hereby declare (or certify, verify or state) under
penalty of perjury that under the laws of the United States of America that the

foregoing is true and correct. Executed on August 28", 2020.

/
Na’eem Betz A

Date: August 28", 2020 Plaintiff, In Propria Persona
ALL RIGHTS RESERVED

NA’EEM BETZ

4244 HILDRETH ST.SE

WASHINGTON, D.C. 20019-9998
nobetzo@gmail.com

NA’EEM BETZ

P.O. BOX 15714

WASHINGTON, D.C. 20003-9998

XII. CERTIFICATE OF SERVICE

I hereby certify that on this 28" day of August 2020, I filed the foregoing by CM/ECF System for
District Court for the District of Columbia which will then send a notification of such filing. I
further state under oath that I caused the forgoing, to be served on the parties listed below by
United States Postal Service postage prepaid as a courtesy, on the following:

I certify that a copy of the Verified Complaint will be served upon the Defendant(s) registered
agent, below in compliance with FRCP Rule 4; Pursuant to Local Civil Rules.

PRESS GANEY ASSOCIATES LLC.

404 COLUMBIA PLACE

SOUTH BEND, INDIANA, 46601
Defendant(s)

ORIGINAL VERIFIED COMPLAINT
~20 ~

 
Oo f©& AN HD A S&F WO NO K&S

NO YP wp NY HN WN NY ND HN § HK KF FF HF KF KF OF S|
Co NN ON A BSB DH! NOUS! lCUCOCOlUlUlUlCUCO lwOWOULUNSN UNO DSO DL OC

 

 

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 21 of 44

PRESS GANEY ASSOCIATES LLC.

c/o CORPORATION SERVICE COMPANY
1090 VERMONT AVENUE NW
WASHINGTON, D.C. 20005

Registered Agent to be noticed for Defendant

/
Date: August 28" 2020 Na’eem Betz s

Plaintiff, In Propria Persona
ALL RIGHTS RESERVED

ORIGINAL VERIFIED COMPLAINT
~21~

 
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 22 of 44

EXHIBIT A
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 23 of 44
9/18/2017 National Do Not Call Registry

FEDERAL TRADE COMMISSION

PROTECTING AMERICA’S CONSUMERS

 

More Information | Privacy & Security ] Home

BS National Do Not Call Registry

En Espanol

Prenat er oe

   

PO AGoaAct eYeeltee tte t

   

Register Your Phone

The National Do Not Call Registry
gives you a choice about whether to receive telemarketing calls

« You can register your home or mobile phone for free.

° After you register, other types of organizations may still call you, such as charities, political groups, debt collectors
and surveys. To Jearn more, read our FAQs,

° If you received an unwanted call after your number was on the National Registry for 31 days, report it to the FIC.

Sellers and telemarketers:
Go to httns://telemarketing,donoteall.goy to access the National Do Not Call Registry.

https:/Avww.donotcall.gov/ 4/1
* Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 24 of 44
9/18/2017 National Do Not Call Registry

Back to ftc.

FEDERAL TRADE COMMISSION

PROTECTING AMERICA’S CONSUMERS

 

More Information | Privacy & Security | Home

National Do Not Call Registry En Espanol

 

You can verify if and when your phone number was registered,

Follow the verification steps below.

1, Enter up to three phone numbers and your email address, Click Submit
2. Check whether the information is correct.
3, Receive an email with the verification information.

STEP 1 OF 3

Phone Number: 2027068063

Please enter only numbers in Phone
Number field. 2027068063
2027068063

Email Address: nobetzo@gmail.com

Your email address MUST be correct to process your verification. Learn why your
email address is required. If you do not receive the verification email within a few
minutes, please check your spam filter or junk email folder.

Please enter only numbers In Phone Number field.

https: /Avww.donotcall.gov/confirm/conf.aspx 441
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 25 of 44

9/18/2017 National Do Not Call Registry

Back to ftc.

FEDERAL TRADE COMMISSION

PROTECTING AMERICA’S CONSUMERS

 

More Information | Privacy & Security | Home

(Z5 National Do Not Call Registry En Espana

 

Gaal

STEP 2 OF 3

Make Sure Your Information is Correct

Please check your phone number(s) and email address below. If they are correct,
click Verify to continue. To make a correction, click Change.

Your email address MUST be correct to verify your registration.

Phone Number: 2027068063

2706806.
2027068063

Email Address: nobetzo@amail.com

https:/Avww.donotcall.gov/confirm/Conf.aspx
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 26 of 44
9/18/2017 National Do Not Call Registry

FEDERAL TRADE COMMISSION

PROTECTING AMERICA’S CONSUMERS

 

More Information | Privacy & Security | Home

National Do Not Call Registry En Espanol

 

   

AS me Cola tile) |

 
 

STEP 3 OF 3

Receive an Email

You should receive an email from Verify@donotcall.gov within a.few minutes.

If your phone number is registered, the email will tell you the date of registration. If
your phone number is not registered and you want it to be, use this Web site.

You can clase this browser window when completing the verification process.

https:/Avww.donotcall.gov/confirm/Conf.aspx

Back to ftc,

1/1
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 27 of 44
9/18/2017 Gmail - National Do Not Calf Registry - Your Registration Is Confirmed

[/- N B <nobetzo@gmail.com>

National Do Not Call Registry - Your Registration Is Confirmed

1 message

Verify@donotcall.gov <Verify@donotcall.gov> Mon, Sep 18, 2017 at 6:45 PM
To: nobetzo@gmail.com

Thank you for registering your phone number with the National Do Not Call Registry. You successfully registered your
phone number ending in 8063 on April 22, 2012. Most telemarketers will be required to stop calling you 31 days from your
registration date.

Visit https:/Avww.donotcall.gov to register another number or file a complaint against someone violating the Registry.

Be RES Ree ee Se bee tok di id ke EERE EEE EEE EERE EAR TENE A EEE AR EREE EES SEES HERES ES EEE ee EE

Please do not reply to this message as it is from an unattended mailbox. Any replies to this email will not be responded to
or forwarded. This service is used for outgoing emails only and cannot respond to inquiries.

https://mail.google.com/mail/u/0/?ui=2&ik=4 1cde159d7 &jsver=ujO6RgBCINO.en.&view=pt&search=inbox&th=15e972ece7095¢15&siml=15e972ece70... 1/1
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 28 of 44

EXHIBIT B
De oryleee freee er oer cal)

Incoming call

UAV) er) 1

+1 574-309-9555

a

 
Peelers ce cee ye evan ci) ee

Incoming call

Survey Call ‘

Indiana

 
Sy 131 31 31 [ora easy

<

Survey Call
Add note

+] 574-509-9555
a

History

Today 10:29 AM

Missed call

ar < Sy

 

ii e x
ey Zome 21m 31 31 (ea

Phone Q

© Unsaved

© Mobile

© Unsaved

Survey Call
+1 574-309-9553 10:29 AM

Sal Tol eli ts 10:28 AM

© Mobile 8:30 AM

Keypad Recents Contacts Pla

 
= SS |

RC SM ea ry) eee |

Incoming call

Survey Call

+] 574-309-9553

Lo
Jul 10

Most recent call

et sats

Send eer

 
9:43 8 Go e OBA wWs2%H —

Incoming call

Sl UIAYLs ym ere] Al

Indiana

Lo
Jul 10

Most recent call

—————SS SSS Se

Send message

 
9:47 & 20 ee i ee eo

x

Sl AVL Ore] Al
Add note

sulles yy M4nao by Sy alaye:
a

History

re Today 9:43 AM

Rejected call

Jul 10 10:29 AM

Missed call

+ <

S)

it © <

 
OW WA Mae ie eae Se Rl

Phone ol

Today
ry SLID A ers] At
Yen

e ;
© Mobile

© Mobile

Yesterday

(2)@
oma

e
9:57 PM

Contacts Pla

ih e

 
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 37 of 44

EXHIBIT C
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 38 of 44
9/20/2016 Stop Unwanted Calls, Texts and Faxes | Federal Communications Commission

Federal
C Communications
Commission

Home | For Consumers

Stop Unwanted Calls, Texts and
Faxes

Under the Telephone Consumer Protection Act, the Federal Communications Commission plays a crucial role in
helping consumers stop unwanted calls, text messages and faxes. FCC rules address unsolicited telephone
marketing calls - including those using automated and prerecorded messages.

FCC rules under TCPA:

= Require anyone making a telephone solicitation call to your home to provide his or her name, the name of
the person or entity on whose behalf the call is being made, and a telephone number or address at which
that person or entity can be contacted.

® Prohibit telephone solicitation calls to your home before 8 am or after 9 pm.
# Require telemarketers to comply immediately with any do-not-call request you make during a call.

Click the tabs below for more information and FAQs.

A

Robocalls

Robocalls are unsolicited prerecorded telemarketing calls to landline home telephones, and all
autodialed or prerecorded calls or text messages to wireless numbers, emergency numbers,
and patient rooms at health care facilities. Under the Telephone Consumer Protection Act, FCC
rules limit many types of robocalls, though some calls are permissible if prior consent is given.
Rules differ between landline and wireless phones.

https: /Avww.fec.gov/stop-unwanted-calls 41/4
9/20/2016

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 39 of 44
Stop Unwanted Calls, Texts and Faxes | Federal Communications Commission

 

Know your rights: the rules on robocalls and robotexts

Telemarketing calls can be stopped by consumers through the Do Not Cal! registry

vy. donotcall.sov) which protects both landline and wireless asienes

All non-emergency robocalls, both telemarketing and informational, require a
consumer's permission to be made to a wireless phone. These calls can include political,
polling, and other non-telemarketing robocalls.

Robocalls either use a technology with the capacity to autodial or utilize a pre-recorded
or artificial voice.

Calls and text messages have the same protection under FCC rules.

Phone companies face no legal barriers to offering consumers the use of technologies
that block robocalls to any phone. The FCC encouraged the companies to offer this
resource.

Consumers can take back their permission to be called or texted in any reasonable way.
A calling company cannot require someone to fill out a form and mail it in as the only
way to revoke consent.

An existing commercial relationship does not constitute permission to be robocalled or
texted.

Consent to be called or texted cannot be a condition of a sale or other commercial
transaction.

Callers are allowed to call a wrong number only once before updating their list. This
most commonly comes up when one person consented to be called or texted but then
they gave up that number and it was reassigned to someone else. Callers have
resources available to them to help them know ahead of time if a number's "owner" has
changed.

Urgent calls or texts specifically for health or fraud alerts may be allowed without prior
consent. They must be free, and consumers can say "stop" at any time.

Congress gave consumers a private right of action against callers that violate the TCPA.

The Commission has also enforces the rules proactively, often stemming from consumer
complaints.

Take action: what you can do

Ask your phone company to offer robocall-blocking technology for which the FCC has
now given the legal approval.

https: /Avww.fec,gov/stop-unwanted-calls 2/4
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 40 of 44
9/20/2016 Stop Unwanted Calls, Texts and Faxes | Federal Communications Commission

» Register your number on the Do Not Call list in order to block telemarketing calls:
vww.conotcall. gov (http://www.donotcall. gov)
# If you use robocall-blocking technology already, it often helps to let that company know
which numbers are producing unwanted calls so they can help block those calls for you
and others.

» Tell unwanted callers that you do not consent to the call, make a record of the number
and when you made your request not to be called, and let us know.

» Wireless and landline home phones are protected against telemarketing robocalls made
without prior written consent from the recipient.

= Congress also explicitly empowered consumers to choose to take legal action.

FAQs
What are the rules for robocails?

FCC rules require a business to obtain your written consent - on paper or through electronic
means, including website forms, a telephone keypress - or a recording of your oral consent
before it may make a prerecorded telemarketing call to your residential phone number or make
an autodialed or prerecorded telemarketing call or text to your wireless number.

What are the consent requirements for telemarketers calling my landline?

Businesses must have your prior express written consent before making telemarketing
robocalls. Telemarketers are no longer able to make telemarketing robocalls to your landline
home telephone based solely on an "established business relationship" that you may have
established when purchasing something from a business or contacting the business to ask
questions.

Are robocalls to wireless phones permissible?

Your written or oral consent is required for ALL autodialed or prerecorded calls or texts made to
your wireless number. Telemarketers have never been permitted to make robocalls to your
wireless phone based solely on an "established business relationship" with you.

Do all prerecorded autodialed calls to my landline violate FCC rules?

Not always. Informational messages such as school closings or flight information are
permissible without prior written consent.

What other autodialed calls are permitted under FCC robocall rules?

httos:/Avww.fec.gov/stop-unwanted-calls a4
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 41 of 44
9/20/2016 Stop Unwanted Calls, Texts and Faxes | Federal Communications Commission

Market research or polling calls to residential wireline numbers are not restricted by FCC rules,
nor are calls on behalf of tax-exempt non-profit groups. The rules do require all prerecorded
calls, including market research or polling calls, to identify the caller at the beginning of the
message and include a contact phone number. All autodialed or prerecorded non-emergency
calls to wireless phones are prohibited without prior expressed consent, regardless of the call's
content.

Can | opt out of autodialed calls?

FCC rules require telemarketers to allow you to opt out of receiving additional telemarketing
robocalls immediately during a prerecorded telemarketing call through an automated menu.
The opt-out mechanism must be announced at the outset of the message and must be available
throughout the duration of the call.

How can schools get more information about compliance?

For schools who have * questions about compliance with the Commission's robocalls rules,
please contact Richard.Smith@fcc, gov (mailto:Richard.Smith@fcc.gov)

To request this article in an accessible format - braille, large print, Word or text document or audio - write or call
us at the address or phone number above, or send an email to fec504@fcc. gov (mailtofecSO4@ fer gov)

 

Date Last Updated/Reviewed:
Tuesday, August 16, 2016

Bureau/Office:

 

   

httos:/Avww.fce.gov/stop-unwanted-calls 44
9/20/2016

_ File a Complaint

Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 42 of 44
Rules and Resources for Dealing with Unwanted Calls and Texts - FCC Complaints

The Federal Communications Commission plays a crucial role in helping consumers stop unwanted calls
and text messages. Under the Telephone Consumer Protection Act, the FCC provides clarity on the law,
sets rules, takes enforcement actions, and provides resources for consumers.

Know Your Rights: The Rules on Robocalls and Robotexts

Telemarketing calls can be stopped by consumers through the Do Not Call registry which
protects both landline and wireless phones.

All non-emergency robocalls, both telemarketing and informational, require a consumer's
permission to be made to a wireless phone. These calls can include political, polling, and other
non-telemarketing robocalls.

Robocalls either use a technology with the capacity to autodial or utilize a pre-recorded or
artificial voice.

Calls and text messages have the same protection under FCC rules.

Phone companies face no legal barriers to offering consumers the use.of technologies that block
robocalls to any phone. The FCC encouraged the companies to offer this resource.

Consumers can take back their permission to be called or texted in any reasonable way. A
calling company cannot require someone to fill out a form and mail it in as the only way to
revoke consent.

An existing commercial relationship does not constitute permission to be robocalled or texted.
Consent to be called or texted cannot be a condition of a sale or other commercial transaction.
Callers are allowed to call a wrong number only once before updating their list. This most
commonly comes up when one person consented to be called or texted but then they gave up
that number and it was reassigned to someone else. Callers have resources available to them to
help them know ahead of time if a number's "owner" has changed.

hitps//consumercom plaints. fec.gow/he/en-us/articles/20287 3880-R ules-anc-R esources-for-Dealing-with-Unwanted-Calls-and-Texts 3
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 43 of 44
9/20/2016 Rules and Resources for Dealing with Unwanted Calls and Texts -FCC Complaints

e Congress gave consumers a private right of action against callers that violate the TCPA. The
Commission has also enforces the rules proactively, often stemming from consumer complaints.

Take Action: Consumer Resources

e Ask your phone company to offer robocall-blocking technology for which the FCC has now given
the legal approval.

e Register your number on the Do Not Call list in order to block telemarketing calls:
www.donotcall.gov

e If you use robocall-blocking technology already, it often helps to let that company know which
numbers are producing unwanted calls so they can help block those calls for you and others.

e Tell unwanted callers that you do not consent to the call, make a record of the number and
when you made your request not to be called, and let us know.

e Wireless and landline home phones are protected against telemarketing robocalls made
without prior written consent from the recipient.

e Congress also explicitly empowered consumers to choose to take legal action.

Filing a complaint

Consumers can file complaints with the FCC. Consumer complaints to the FCC are used as an important
resource in our analysis of trends, in possible investigations, and in guiding enforcement efforts.

e File a complaint online
e By phone: 1-888-CALL-FCC (1-888-225-5322); TTY: 1-888-TELL-FCC (1-888-835-5322); ASL
Videophone: 1-844-432-2275
e By mail (please include your name, address, contact information and as much detail about your
complaint as possible):
Federal Communications Commission
Consumer and Governmental Affairs Bureau
Consumer Inquiries and Complaints Division
445 12th Street, S.W.
Washington, DC 20554

More information for schools

For schools who have questions about compliance with the Commission's robocalls rules, please contact

Richard.Smith@fcc.gov.

Accessible formats

https: //consumercom plaints. fec.gov/he/en-us/articles/202873880-R ules-anc-R esources-for-Dealing-with-Unwanted-C alls-and-Texts 2/3
Case 1:20-cv-02483-CKK Document 1 Filed 08/31/20 Page 44 of 44
9/20/2016 Rules and Resources for Deating with Unwanted Calls and Texts - FCC Complaints

Download a printable version of this guide

e robocalls-06-18-15.pdf (100 KB)
Search the Help Center

Related articles
Unwanted Telemarketing Calls and the National Do-Not-Call List

Spoofing and Caller ID
Filing a Complaint Questions and Answers

Rules and Resources for Dealing with Unwanted Texts and Calls

Data on Unwanted Calls

Federal Communications Commission
445 12th Street SW
Washington, DC 20554

Phone: 1-888-225-5322

TTY: 1-888-835-5322
Videophone: 1-844-432-2275
Fax: 1-866-418-0232

Contact Us

Privacy Policy

Moderation Policy

Website Policies & Notices
Browser Compatibility

FOIA

No Fear Act Data

FCC Digital Strategy

Open Government Directive
Plain Writing Act

2009 Recovery and Reinvestment Act
RSS Feeds & Email Updates
Disability Rights

'. Powered by Zendesk

httos://consumercom plaints.fcc.gov/he/en-us/articles/202873880-Rules-and-R esources-for-D ealing-with-Unwanted-Calls-and-Texts

33
